GENERAL

                     OF    TEXAS




Honorable Q. J. Campbell
Gbunty Attorney
Gai+zaCounty
Post, Texas
Dear Sir:                  Opinion No. o-5082
                           Re: Reversion of property conveyed
                                to and to be held by a School
                                District 50 long as used for
                                school purposes.
       Acknowledgment is made herein of your 'letterof Feb-
ruary 1, 1943, yequesting an opinion of this Department ana of
your letter5 of February 12th and 20th submitting additional
factual Information requested by this Department, the substance
of all of said letter5 being a5 follows:
       The deed conveying the one acre of land,~upoti
   which the building of the Laforest Common School
   District is located, contain5 the following clauses:
   "To have and.to hold the . D D described pretilses
    * 0 * as long as such property is used for school
   puPpose o o . with the axppess understanding that
   when said property Is no longer used for school pur-
   poses, it reverts to a . e and his heirs or assigns.'
      That because of the close proximity and avail-
   ability of the Justiceburg School ana its school
   buses and the fact that there were but thirteen (13)
   OP fourteen (14) scholastics in 1935, said scholastics
   were transferred to Justiceburg and no school has been
   had or held in that Laforest School District for the
   past seven (7) years, or since the year 1935. The
   Laforest School District, however, Is dill functlon-
   lng, trustees are elected at regular elections. The
   trustees have never expressed abanclonmentof the
   location or an intention to abandon same.
      An old school bullding std.11stands on the loca-
   tion and up until the last term and a part of this
   term neither the building nor the location has been
   used. During the last school term and a papt of
   this term the schoolhouse was used to accommodate
   the school bus driver.
           Hon. V. 6. Campbell; page 2            o -5082


                     It may be necessary to have school at this
                  place this year atid~f0r theaar's ~duration in view
                  of tha fact the school buses are quite worn and
                  cannot be replaced, the manufacture of buses and
                  other automobiles having been discontinued.
                   The question submittea for answer is: Do the described
            facts constitute abandonment of the property 50 that it re-
            verts to the grantor? Howafer, the quo'tion involved herein
           3eema more clearly to be: 'Under the d fscribed%‘facfshas the
            title reverted to~~theoriginal owner, hi5 heirs oreassigns,
            because of the elamses quoted above from the deed?   The de-
            partment proceeas to answer the question in its revised form.
                  By the terms of the deed itself, the land so conveyed
           would be forfeited automatically upon its ceasl
           for school purpoees. Eyssen v. Zeppa, 100 S .W.n$2;,o~fiG"q~:xl
           Civ. hpp.) and the several authorities cited therein;.Swink.v.
           City of Dallas, 36 SiW. (2d) ,222 (Tex. Comm. App;, Sec.'B.);
           37 Tex. Ju?;, Sec. 80, p. 949.   It is, therefore/the use to
           xhich the land la put, not the intention of the school trustees
           with respect thereto, which governs. Putney~v. School Dist ;
           HO. '4of Town of Mookfield, 255 I:W. 76 (Wlsci)'; Richey v.,
           eorralitds Union School piat. of Santa Crnz 'county, 228 P. 348
           (Calif.); Attorney G$meral Opinion MoI.0-49?9.
                  From these authorities and the cases cited therein it
           follow5 that the words "as long as such property is used for
           sahool purposes'I~itithe said deed fr~omJ. 3';:
                                                         Reed to the La-
           forest School District create5 a conditional limitation ana
           the title thereto ipso facto would revert to the grantor, his
           heirs o@ aselgns, at that time when the same ceased to be used
           by the school district fur school purpoaes. It should be noted,
           however, that instruments containing such condition5 are strict-
           ly construed agalnst the grantor. ,%&lox v. Aaair, (Civ. App.)
           66~S.W.~811 (Writ of Error denied 95 Tex, 682;   12 Tex. Jur.
           sec.    88,   P.,,134.
                 chit has been held that the term "school purposes includes
           the recreation ti@pupils attend1    school. St. gawaras College
           V. Tax Collector, 82 Tex. 1 0891,~.
                                            7    In Peoples exral Pearsall
           county Collector V. Catholic Bishop of Chicago, 142 El. E. 520,
           a 385 acre tract used by a school for boating, swimming, skating,
           and some of which had been beautified with drives, walks and
           other improvements, and of which only a small part was used for
           buildings, was exempt from taxes under a State statute providing
           that all property used exclusivelg for school pnrposes should
       j
           be exempt fram taxes.
:;.:                 In McCullough v. Swifton Consolidated School Dist., 155
Hon. Q,J. Campbell, page 3         0 -5082



S.W. (28) 353, (1941) the Supreme Court of Arkansas, held that
where a deed to the school district provided that property
should be used for school purposes only and should the district
at any time abandon the property, title should revert to the
grantor, and thereafter the school district was consolidated
with another which tore down the school building located on
the land, part of the material of which was used in the erec-
tion of a waiting station on the land for the comfort of chil-
dren who rode school bus to the consolidated school, the land
was not "abandoned" for %chool purposes" and aid not revert
to the grantor, notwithstanding that no school was conducted
there, since It was still used for school purposes. The court
reasoned, and correctly we think, that the school aLstrict has
not abandoned the land for school purposes although,lt has done
50 as a school.  See also Atty. Gen, Opinion No. O-485.
       Cn the other hand, it has been held that the-use of a
building for the storage of school furniture, books, etc., is
not "for school purposes' and.does not prevent an abandonment
of the property under a deed specifying that the property was
to be used for such purposes and containing a reversionary
clause. Putnam v. School Dist. No, 4 of Town of Brookfield'~
(Wise.), 255 R.W. 76;  Riche v. Corralitos Union School Dist.
of Santa Cruz County (Calif.7. 228. P. 348.
       An opinion in a case of this kind depends entirely upon
all the facts and circumstances surrounding the execution of
the deed and the use made bf the land. We could not give an
entirely accurate opinion without the benefit of all such facts,
which could only be brought out upon a trial or upon a thorough
investigation preparatory for trial. However, based upon the
facts submitted in your letters and herein summarized wherein
it is shown that the land in question was used for~no school
purposes whatsoever from and during the year, 1935, until "the
last school term In the year, 1942 and partof this school term
In the year, 1943," and then only 'to accommodate the school
bus driver", It is the opinion of this department that the land
ceased to be used for school purposes prior to the time when
the schoolhouse was used to accommodate the bus driver. Under
the law and the facts herein submitted, the said land has ceased
to be used for school purposes, and under the terms of the deed
the title thereto reverted automatlcallg to the grantor, his
heirs or assigns.
       Your attention is directed to Attorney General Opinion
MO. O-4939, for any assistance it may offer with respect to
school property on said land, wherein It was held that where
under a deed containing a reversionary clause, land has been
conveyed to a school district for school purposes only and
thereafter a schoolhouse is erected thereon, the school district
Eon. V. J. Campbell, page 4        o-5082


may remove such buildfng when the property has been abandoned
for school purposes and has reverted under the deed to the
grantor.

                                 Yours very truly
                              ATTORNEY GENERAL OF TEXAS

                                 By s/Chester E. Ollistin
                                      Chestee E. Ollison
                                      Assistant
CEO:flo:wc

APPROVED MAR 3, 19'43
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Oplnlon Committee By s/BWB ChaLrman